DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/26/2021 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-3, 8, 11, 13, 15, 19, 20-23, 26-27, is/are rejected under 35 U.S.C. 103 as being unpatentable over DAO et al (US 2017/0332282) in view of LI et al (US 2020/0067843) further in view of MUNOS DE LA TORRE ALONSO (ALONSO) et al (US 2018/0270160)
Regarding claim 1, 26,  DAO discloses a method performed by a user equipment in a communication system, the method comprising: 
communicating with a base station using a data radio bearer (DRB), wherein the data is communicated using a plurality of data flows, and wherein each of the plurality of DAO: ¶139-140, ¶82, ¶54, the base station and UE communicate service data using a plurality of flows; at least one radio bearer is used to perform access traffic communication; ¶3, ¶68, ¶82, QoS for each of the plurality of data flow); 
measuring at least one quality of experience (QoE) parameter (DAO: ¶124-129, the UE measures the QoE parameters for the flows); and 
sending, to the base station based on the measurement of the at least one QoE parameter, a message comprising bit-rate related information (DAO: ¶124-129, ¶226, ¶239, ¶106, ¶110, UE sends a QoE report message including the QoE parameters to the base station; the QoS reports include information that is at least related to a bit-rate).
DAO remains silent regarding the plurality of flows being mapped to a single DRB.
However, LI et al (US 2020/0067843) discloses the plurality of flows being mapped to a the DRB (LI: ¶29, ¶67, plurality of packet flows are used that is communicated over a single bearer).
A person of ordinary skill in the art working with the invention of DAO would have been motivated to use the teachings of LI as it provides a newer layer introduced in the Next Gen networks with higher flexibility and functionality. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of DAO with teachings of LI in order to improve compatibility with latest and future inventions.
ALONSO:  ¶81,  UE QoE metrics report to an core network node only when a certain QoE is below a certain threshold and is terminated at the network node otherwise)
A person of ordinary skill in the art working with the invention of DAO modified by LI would have been motivated to use the teachings of ALONSO as it provides a less technically complex mechanism in order to bring the operator of the network in a position to control the network resources (¶49). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of DAO modified by LI with teachings of ALONSO in order to avoid processing load at a core network node.

Regarding claim 2, DAO modified by LI modified by ALONSO discloses method as claimed in claim 1 wherein the measuring comprises respectively measuring at least one QoE parameter for the each data flow (DAO: ¶116, ¶150-156, ¶239,  QoE parameters are for each of the data flows).

Regarding claim 3, DAO modified by LI modified by ALONSO discloses method as claimed in claim 1, wherein the reported message comprises data flow specific bit rate information for at least one data flow of the plurality of data flows (DAO: ¶255, ¶239, ¶116, ¶150-156, QoE information/parameters are data flow specific; LI: ¶79, QoS parameters are associated with the flow; ¶29, single bearer with multiple flows within it), in association with information identifying at least one data flow to which the data flow specific bit rate information relates (DAO: ¶56-57, ¶135, ¶239, QFI and QCI associated with the flow and the parameters of that flow including the bit rates).

Regarding claim 8, DAO modified by LI modified by ALONSO discloses method as claimed in claim 1, wherein the message comprises at least one value of a bit rate determined base on the measuring of the at least one QoE parameter (DAO: ¶124-129, ¶255, ¶248, the UE measures the QoE parameters for the flows; ¶150-156, the measurement results are included in the reports).


Regarding claim 11, DAO modified by LI modified by ALONSO discloses method as claimed in claim 1, further comprising measuring at least one QoS parameter for at least one of the plurality of the data flows (DAO: ¶116, ¶150-156, ¶239,  QoE parameters are for each of the data flows).


Regarding claim 13, 27, DAO discloses a method performed by a base station in a communication system, the method comprising: 
communicating data with a user equipment (UE) using a data radio bearer (DRB), wherein the data is communicated using a plurality of data flows, and wherein each of the plurality of data flows is configured to have a respective set of quality of DAO: ¶139-140, ¶82, ¶54, the base station and UE communicate service data using a plurality of flows; at least one radio bearer is used to perform access traffic communication; ¶3, ¶68, ¶82, QoS for each of the plurality of data flow); 
receiving, from the UE, a message comprising bit rate related information based on the measurement of the at least one QoS parameter at the UE (DAO: ¶124-129, ¶106, ¶110, the UE measures the QoE parameters for the flows; DAO: ¶124-129, ¶226, ¶239, UE sends a QoE report message including the QoE parameters to the base station; the QoS reports include information that is at least related to a bit-rate)
DAO remains silent regarding the plurality of flows being mapped to a single DRB .
However, LI et al (US 2020/0067843) discloses the plurality of flows being mapped to a single DRB (LI: ¶29, ¶67, plurality of packet flows are used that is communicated over a single bearer).
A person of ordinary skill in the art working with the invention of DAO would have been motivated to use the teachings of LI as it provides a newer layer introduced in the Next Gen networks with higher flexibility and functionality. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of DAO with teachings of LI in order to improve compatibility with latest and future inventions.
DAO modified by LI remains silent regarding, however, MUNOS DE LA TORRE ALONSO (ALONSO) et al (US 2018/0270160) discloses the message being terminated ALONSO:  ¶81,  UE QoE metrics report to an core network node only when a certain QoE is below a certain threshold and is terminated at the network node otherwise)
A person of ordinary skill in the art working with the invention of DAO modified by LI would have been motivated to use the teachings of ALONSO as it provides a less technically complex mechanism in order to bring the operator of the network in a position to control the network resources (¶49). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of DAO modified by LI with teachings of ALONSO in order to avoid processing load at a core network node.

Regarding claim 15, DAO modified by LI modified by ALONSO discloses method as claimed in claim 13 wherein the message comprises at least one value of a bit rate determined base on the measuring of the at least one QoE parameter (DAO: ¶124-129, ¶255, ¶248, the UE measures the QoE parameters for the flows; ¶150-156, the measurement results are included in the reports).
Regarding claim 19, DAO modified by LI modified by ALONSO discloses method as claimed in claim 13 wherein each set of QoS characteristics is associated with a respective QoS (DAO: ¶57, LI: ¶8 QCI is a QoS class identifier associated with a bearer and the flows of the bearer).  
Regarding claim 20, DAO modified by LI modified by ALONSO discloses method as claimed in claim 13 wherein the each data flow of the plurality of the data flows is associated with a respective set of QoS parameters comprising a quality class DAO: ¶57, LI: ¶63 QCI is a QoS class identifier associated with a bearer and the flows of the bearer; the QoS parameters being associated with the QCI and the flows corresponding to that QCI) and at least one of: an Allocation and Retention Priority (ARP); a Guaranteed Flow Bit Rate (GFBR) parameter for at least one of uplink (UL) and downlink (DL); a Maximum Flow Bit Rate (MFBR) parameter for at least one of UL and DL; a notification control parameter; and a Reflective QoS Attribute (RQA) parameter (DAO: ¶57, ¶126, GBR and MBR, GFBR, MFBR).  
Regarding claim 21, DAO modified by LI modified by ALONSO discloses method as claimed in any preceding claim 13 wherein the each data flow of the plurality of the data flows is a guaranteed bit rate (GBR) data flow and at least one of the plurality of the data flows is a non-GBR data flow (DAO: ¶55, ¶57, flows are of non-GBR and GBR bearers i.e. they are GBR and non-GBR flows and are of different priorities; LI: ¶48, ¶44, the preferential treatment of the flow is performed within a single bearer).  

Regarding claim 22, DAO modified by LI modified by ALONSO discloses method as claimed in any preceding claim 13 wherein each of a plurality of said data flows is a guaranteed bit rate (GBR) data flow (DAO: ¶55, ¶57 the bearer is a GBR bearer).  
Regarding claim 23, DAO modified by LI modified by ALONSO discloses method as claimed in any preceding claim 13 wherein each of a plurality of said data DAO: ¶55, ¶57, the bearer is a non-GBR bearer).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over DAO modified by LI modified by ALONSO as applied to claim 1 above, further in view of CHATTERJEE (US 2013/0326551)

Regarding claim 4, DAO modified by LI modified by ALONSO discloses method as claimed in claim 1, further comprising transmitting a QoE report when QoE has fallen below a satisfactory level for at least one data flow (DAO: ¶88, ¶91, ¶107-108, ¶105, QoE report includes determined parameter values that indicate QoE level threshold being met or not).
DAO modified by LI modified by ALONSO remains silent regarding determining whether or not QoE has fallen below a satisfactory level.
However, CHATTERJEE (US 2013/0326551) discloses determining whether or not QoE has fallen below a satisfactory level (CHATTERJEE: ¶60, ¶31, ¶42, the terminal device determines that the QoE has fallen below a satisfactory level including this indication in terms of a bit indicator).
A person of ordinary skill in the art working with the invention of DAO modified by LI modified by ALONSO would have been motivated to use the teachings of CHATTERJEE as it provides a way to improve the effectiveness of the frequency with which QoE information can be obtained and may fail to achieve desired performance (¶3). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the .

Response to Arguments
Applicant's arguments filed 11/26/2021 have been fully considered but they are not persuasive.
Applicants argue,
“
    PNG
    media_image1.png
    399
    636
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    404
    643
    media_image2.png
    Greyscale
”
Examiner respectfully disagrees with the above argument.  Applicants take a position that the claimed “message” comprising at least information “related to a bit rate” is not terminated at the base station of DAO. Examiner submits that even though DAO transmits QoE reports including the QoE metrics to the core network, the newly cited reference ALONSO discloses such a message being terminated at the base station. (ALONSO:  ¶81,  UE QoE metrics report to an core network node only when a certain QoE is below a certain threshold and is terminated at the network node otherwise)
A person of ordinary skill in the art working with the invention of DAO modified by LI would have been motivated to use the teachings of ALONSO as it provides a less technically complex mechanism in order to bring the operator of the network in a 
Furthermore, the Applicants argue that DAO modified by LI does not disclose each data flow being configured to have a respective set of QoS characteristics specific to the data flow. Examiner respectfully submits that DAO, in at least ¶116, recites: 
	
[0116] The following table provides a comparison between the herein provided QQGC channel and a GBR bearer. The parameters ABR, MBR, EBR can be assigned for individual QoS flows or multiple QoS flows of a PDU session.

A person of ordinary skill in the art would reasonably interpret the above portion as teaching QoS characteristics specific to the data flow. Further, when controlling QoS based on an individual flow level, even when DAO is modified to map multiple flows to a bearer, the QoS would be managed for the individual flows. 

All remaining arguments are based on the arguments addressed above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMER S MIAN whose telephone number is (571)270-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


OMER S. MIAN
Primary Examiner
Art Unit 2461